Citation Nr: 0323860	
Decision Date: 09/15/03    Archive Date: 09/23/03

DOCKET NO.  98-07 648	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an initial assignment of a compensable rating 
for tendonitis of the posterior tibialis of the left foot, 
from June 21, 1996 through August 17, 1997, and to the 
assignment of a rating in excess of 10 percent thereafter.  


ATTORNEY FOR THE BOARD

Carolyn Wiggins, Counsel


INTRODUCTION

The veteran served on active duty from September 1992 to June 
1996.  

This appeal arises from a May 1997 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Waco, Texas, which granted service connection for tendonitis 
of the tibialis posterior of the left foot and assigned a 
noncompensable rating.  

The veteran submitted her notice of disagreement and appeal 
as to the initial rating of the tendonitis of the left foot.  
For that reason the issue on the title page is framed as one 
for an initial rating rather then an increased rating.  See 
Fenderson v. West, 12 Vet. App. 119 (1999).  

During the appeal, an RO decision in September 1997 assigned 
an increased, staged (Fenderson, supra) rating of 10 percent 
for the veteran's left foot disability, effective from August 
18, 1997.  Accordingly, the issue that remains on appeal is 
entitlement to an initial assignment of a compensable rating 
for tendonitis of the posterior tibialis of the left foot, 
from June 21, 1996 through August 17, 1997, and to the 
assignment of a rating in excess of 10 percent thereafter.    


REMAND

The veteran essentially contends that an initial assignment 
of a compensable rating for tendonitis of the posterior 
tibialis of the left foot, from June 21, 1996 through August 
17, 1997, and to the assignment of a rating in excess of 10 
percent thereafter, are warranted.  

The Board notes that it undertook additional development 
pursuant to the authority granted by 38 C.F.R. § 19.9(a)(2) 
with respect to the veteran's case.  Specifically, the 
veteran was afforded a VA podiatry examination in May 2003 
for the purpose of evaluating her left foot disability.  (She 
also submitted additional medical evidence along with a 
waiver of RO review of that evidence.)  However, on May 1, 
2003, before the Board could consider the additional 
evidence, the United States Court of Appeals for the Federal 
Circuit (Federal Circuit) invalidated 38 C.F.R. § 19.9(a)(2) 
and (a)(2)(ii).  Disabled American Veterans, et al. v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir., May 
1, 2003).  That decision emphasized the Board's status as 
"primarily an appellate tribunal," and held 38 
C.F.R. § 19.9(a)(2) to be invalid because, in conjunction 
with the amended regulation codified at 38 C.F.R. § 20.1304, 
it purported to allow the Board to consider additional 
evidence without having to remand the case to the agency of 
original jurisdiction (AOJ) for initial consideration and 
without having to obtain the appellant's waiver.  The Federal 
Circuit found that, under such a procedure, "the veteran is 
not effectively able to object to any of the additional 
evidence obtained by the Board until after the Board weighs 
the evidence and decides the appeal."

Subsequently, the VA General Counsel issued a precedent 
opinion on May 21, 2003, interpreting the Federal Circuit 
decision in DAV v. Secretary, supra.  The General Counsel 
held, in essence, that (1) the DAV decision does not prohibit 
evidentiary development by the Board, and the Secretary may 
expressly delegate such authority to the Board by new 
regulations; (2) the DAV decision does prohibit the Board 
from rendering a final decision based upon newly obtained 
evidence without the appellant's first waiving initial 
consideration of any such evidence by the RO; (3) the DAV 
decision does not prohibit the Board from issuing the duty-
to-assist notice required by the VCAA in 38 U.S.C.A. 
§ 5103(a), and the Secretary may expressly delegate such 
authority to the Board by new regulations; and (4) the Board 
is not required to identify and readjudicate any claims 
decided by the Board under the now invalidated regulations 
before the DAV decision, although VA must review the claim if 
requested information or evidence is submitted within one 
year after the date of the request.  VAOPGCPREC 1-2003.

The report of the May 2003 VA examination obtained as a 
result of the Board's own development is of record and there 
is no waiver of RO review of that evidence.  In light of the 
Federal Circuit decision and the General Counsel precedent 
opinion, and because no further guidance or regulatory 
direction has been issued to implement them, the Board 
believes that the most appropriate action is to remand the 
veteran's claim of entitlement to an initial assignment of a 
compensable rating for tendonitis of the posterior tibialis 
of the left foot, from June 21, 1996 through August 17, 1997, 
and to the assignment of a rating in excess of 10 percent 
thereafter, to the RO for readjudication with consideration 
of the report of the May 2003 VA examination.

The RO should also ensure compliance with the requirements of 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000), codified at 38 U.S.C.A. § 
5100 et seq. (West 2002), to include its notification 
requirements.  

Accordingly, the case is REMANDED for the following:

1.  The RO must assure compliance with 
the requirements of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106- 
475, 114 Stat. 2096 (2000), codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West 2002) and its 
implementing regulations.  The RO's 
attention is directed to Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) 
pertaining to the amended version of 38 
U.S.C.A. § 5103(a), which requires that 
the Secretary identify for the veteran 
which evidence the VA will obtain and 
which evidence the veteran is expected to 
present.  The RO should provide the 
veteran written notification specific to 
her claim of the impact of the 
notification requirements on her claim. 

2.  After completing any additional 
development deemed necessary, the RO 
should readjudicate the issue of an 
initial assignment of a compensable 
rating for tendonitis of the posterior 
tibialis of the left foot, from June 21, 
1996 through August 17, 1997, and to the 
assignment of a rating in excess of 10 
percent thereafter, with consideration of 
the additional evidence added to the 
record, to include the report of the May 
2003 VA foot examination and any medical 
records or other evidence received since 
the issuance of the last Supplemental 
Statement of the Case.  The RO must also 
consider whether a staged rating or 
ratings are appropriate.  Fenderson, 
supra.  Any additional development, to 
include another foot examination, should 
be accomplished if the RO deems it 
necessary for proper adjudication of the 
issue on appeal.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant and his representative 
need take no action unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes). 
 In addition, VBA's Adjudication Procedure Manual, M21-1, 
Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



	                  
_________________________________________________
	R. F. WILLIAMS 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).




